EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel claims 17-22, 24-26, and 29.
Amend claim 28 to add a comma between odourless and has in line 1.

Allowable Subject Matter
Claims 1-8, 10, 12-16, 27, 28, 30, and 32 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the claimed process for recovering chemicals from an alkaline lignin material.  The closest prior art is Kurple (US Pat. 5,034,094).  Kurple teaches a process for recovering chemicals from an alkaline lignin material comprising precipitating lignin from a black liquor/alkaline lignin material comprising NaOH in the presence of sulfuric acid (Example 1); separating the lignin from the black liquor (Example 1); and treating the residual solution through a crystallization stage to form crystallized sodium sulfate (Example 1).
Kurple does not teach recirculating at least part of the mother liquor from the crystallization stage directly to at least the precipitation stage.  While recycling waste streams is known in the art (see Loutfi et al. (Tappi Journal, 1991, Vol. 74(1) pg. 203), there is no direction in the prior art to use the specific waste stream from the crystallization stage directly in the precipitation stage.  The mother liquor contains several components of the original black liquor, and recirculating the mother liquor without treatment would result in a buildup of these compounds in the product stream resulting from the precipitation.  Absent a teaching in the art, a person having ordinary skill in the art would not have found it obvious to use the mother liquor directly in the precipitation step due to the expectation of drawbacks, namely the buildup of the black liquor compounds.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767